Appellant was indicted, charged with the offense of selling intoxicating liquors, and convicted by the jury. His punishment was assessed by the court at a fine of $250 and imprisonment in the county jail for a period of 60 days.
The only evidence introduced by the state was that the defendant had sold bitters. No proof was offered showing that the bitters sold by the defendant were intoxicating. Courts do not take judicial notice of the fact that bitters are intoxicating. The evidence is insufficient to sustain the verdict.
The judgment of the lower court is therefore reversed, with directions to the county attorney to dismiss this prosecution, unless he can prove that the bitters sold by the defendant to the prosecuting witness were intoxicating.
ARMSTRONG and DOYLE, JUDGES, concur. *Page 34